                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 TERRY W. WILLIAMS,
                                              Case No. 2:10-cv-11939
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 LLOYD W. RAPELJE,

             Defendant.
                                  /

           ORDER GRANTING PETITIONER'S MOTION
        TO STAY PROCEEDINGS [65], CLOSING CASE, AND
 DENYING PETITIONER'S REMAINING PENDING MOTIONS [62, 64, 70]

      Petitioner Terry W. Williams filed a pro se petition for a writ of habeas corpus

challenging his convictions for first-degree home invasion, being a felon in possession

of a firearm, felonious assault, possession of a firearm during the commission of a

felony, and killing an animal. ECF 47. He was sentenced as a third habitual offender

to 195 to 480 months' imprisonment for first-degree home invasion, 60 to 120 months'

imprisonment for felon in possession, 50 to 96 months' imprisonment for felonious

assault, and 50 to 96 months' imprisonment for killing an animal, to be served

consecutively to 60 months' imprisonment for the felony-firearm conviction.

      Petitioner filed four pending motions: (1) a motion to stay proceedings, ECF

65; (2) a motion for an extension of time to respond to the answer and for appointment

of counsel, ECF 64; (3) an amended motion for an evidentiary hearing, ECF 62; and

(4) a motion for an order under Rule 45(g), ECF 70. For the reasons below, the Court

will grant the motion to stay and deny the three other motions.



                                          1
                                    DISCUSSION

I.    Motion to Stay

      Petitioner asks the Court to stay his habeas petition while he returns to state

court to raise an additional claim based upon newly-discovered evidence. ECF 65.

State prisoners must exhaust available state remedies for each of the claims

presented in a habeas petition before seeking a federal writ of habeas corpus. 28

U.S.C. § 2254(b)(1). Petitioner seeks a stay because, although the claims raised in the

petition are exhausted, he would like to raise an additional, unexhausted claim in

state court.

      A federal court may stay a federal habeas petition and hold it in abeyance

pending resolution of state court post-conviction motion if (1) dismissal of the habeas

petition would jeopardize the timeliness of a future petitioner; (2) there is good cause

for the petitioner's failure to exhaust the claims; (3) the unexhausted claims are not

"plainly meritless;" and "there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics." Rhines v. Weber, 544 U.S. 269, 277–78 (2005).

      Williams's unexhausted claim concerns the conviction of a former police officer,

David Hansberry, who worked as the lead investigator in Williams's state court case.

Williams states that Hansberry has been convicted of crimes such as filing false

affidavits for search warrants, theft, and destroying evidence. ECF 65, PgID 2988–

89. Williams recently learned of Hansberry's 2016 convictions. Id. at 2989. Williams

argues that Hansberry's convictions are relevant to his case because they support his

defense that evidence was suppressed or destroyed, the search warrant was invalid,

and that Hansberry improperly developed eyewitness testimony. Id. at 2988–89.


                                           2
      Williams does not appear to have engaged in dilatory litigation tactics and the

claim is not plainly meritless. Moreover, dismissal of the case could result in the

running of the one-year statute of limitations in 28 U.S.C. § 2254(d). Williams already

filed a post-conviction motion in state court. And a prison generally may file only one

post-conviction motion. Mich. Ct. R. 6.502(G)(1). But an exception exists for newly-

discovered evidence. Mich. Ct. R. 6.502(G). The Court will therefore grant Williams's

motion to stay the case and will hold the petition in abeyance.

      When a district court determines that a stay is appropriate pending resolution

of state court remedies, the district court "should place reasonable time limits on a

petitioner’s trip to state court and back." Rhines, 544 U.S. at 278.

      To ensure that Williams does not delay in exhausting his state court remedies,

the Court imposes time limits within which he must proceed. See Palmer v. Carlton,

276 F.3d 777, 781 (6th Cir. 2002). Williams must present his claim in state court

within sixty days from the date of this Order. See id. Petitioner must also ask this

court to lift the stay within sixty days of completing state court review. See id. "If the

conditions of the stay are not met, the stay may later be vacated nunc pro tunc as of

the date the stay was entered, and the petition may be dismissed." Id. (internal

quotation omitted).

II.   Motion for an Extension of Time and Appointment of Counsel

      Williams also filed a motion for an extension of time to respond to Respondent's

answer and for appointment of counsel. ECF 64. But, Williams timely filed a reply

within the time allotted. ECF 66. Therefore, an extension of time is unnecessary.




                                            3
          Williams also seeks appointment of counsel. Williams does not have an

absolute right to be represented by counsel on federal habeas corpus review. See

Wright v. West, 505 U.S. 277, 293 (1992) (citing Pennsylvania v. Finley, 481 U.S. 551,

555 (1987)). "[A]ppointment of counsel in a civil case is . . . a matter within the

discretion of the court. It is a privilege and not a right." Childs v. Pellegrin, 822 F.2d

1382, 1384 (6th Cir. 1987) (citation omitted). A habeas petitioner may obtain

representation at any stage of the case "[w]henever . . . the court determines that the

interests of justice so require." 18 U.S.C. § 3006A(a)(2)(B). The Court determines that

the interests of justice do not require the appointment of counsel.

III.      Remaining Pending Motions

          Because the Court is staying the proceedings, Williams's remaining motions

will be denied without prejudice to his right to refile the motions after the stay is

lifted.

                                        ORDER

          WHEREFORE, it is hereby ORDERED that Petitioner's motion to stay writ

of habeas corpus [65] is GRANTED.

          IT IS FURTHER ORDERED that the habeas petition is STAYED and

further proceedings in this matter are held in ABEYANCE. If Petitioner fails to file

a motion for relief from judgment with the state trial court within sixty days of the

date of this Order, the Court will dismiss the petition for writ of habeas corpus

without prejudice. Petitioner shall FILE a motion to lift the stay and an amended

petition with the Court within sixty days after the conclusion of the state court

proceedings.


                                            4
      IT IS FURTHER ORDERED that Petitioner's motion for an extension of

time and to appoint counsel [64] is DENIED.

      IT IS FURTHER ORDERED that Petitioner's amended motion for an

evidentiary hearing [62] is DENIED.

      IT IS FURTHER ORDERED that Petitioner's motion for order under Rule

45(g) [70] is DENIED.

      IT IS FURTHER ORDERED that the Clerk of the Court shall CLOSE the

case for statistical purposes only.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: July 23, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 23, 2019, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                        5
